DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 1 in the subject application is taught in either claim 1 or 11 of the prior patent, and claim 11 is dependent on claim 1 of the prior patent.  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 4 in the subject application is taught in either claim 1 or 11 of the prior patent, and claim 11 is dependent on claim 1 of the prior patent.  

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 5 in the subject application is taught in either claim 1 or 11 of the prior patent, and claim 11 is dependent on claim 1 of the prior patent.  

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 11 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 7 in the subject application is taught in either claim 1, 9, or 11 of the prior patent, and claims 9 and 11 are dependent on claim 1 of the prior patent.  

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 11 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 8 in the subject application is taught in either claim 1, 4, or 11 of the prior patent, and claims 4 and 11 are dependent on claim 1 of the prior patent.  

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 9 in the subject application is taught in either claim 1, 6, or 11 of the prior patent, and claims 6 and 11 are dependent on claim 1 of the prior patent.  

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 11 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 10 in the subject application is taught in either claim 1, 7, or 11 of the prior patent, and claims 7 and 11 are dependent on claim 1 of the prior patent.  

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 20 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 11 in the subject application is taught in either claim 12 or 20 of the prior patent, and claim 20 is dependent on claim 12 of the prior patent.  

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 20 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 14 in the subject application is .  

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 20 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 15 in the subject application is taught in either claim 12 or 20 of the prior patent, and claim 20 is dependent on claim 12 of the prior patent.  

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 19, and 20 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 17 in the subject application is taught in either claim 12, 19, or 20 of the prior patent, and claims 19 and 20 are dependent on claim 12 of the prior patent.  

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15, and 20 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 18 in the subject application is taught in either claim 12, 15, or 20 of the prior patent, and claims 4 and 20 are dependent on claim 12 of the prior patent.  

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 16, and 20 of U.S. Patent No. 10,961,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 19 in the subject application is taught in either claim 12, 16, or 20 of the prior patent, and claims 16 and 20 are dependent on claim 12 of the prior patent.

Claims 2, 3, 6, 12, 13, 16, 20 are rejected based on their dependence on a rejected claim.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach or render obvious a system for managing an on-demand electrolytic reactor for supplying hydrogen and oxygen gas to an internal combustion engine, the internal combustion engine being located in a vehicle, the system comprising a processor configured to “predict a change in the engine performance level at a predetermined future time to forecast a future engine demand level, wherein the prediction is based at least on one or more telemetry parameters associated with the vehicle”.

Related prior art of record includes: Dufford et al. (PG Pub 2015/0275787), which teaches predicting future engine demand based on a vehicle’s past travel and optimizing several hybrid vehicle parameters, specifically battery and engine usage, based on the predictions; Upadhyay et al. (PG Pub 2016/0201533), which teaches estimating the ability to maintain vehicle speed based on vehicle parameters and distance from the destination, and selectively regenerating the diesel particulate filter based on those parameters; DeSouza et al. (USPN 6,332,434), which teaches an on demand electrolytic reactor for supplying hydrogen and oxygen gas to an internal combustion engine; and Santillo et al. (PG Pub 2017/0298811), which teaches using terrain data from the vehicle to control and predict aspects of the engine operation.  None of these references teach predicting a change in the engine performance level at a predetermined future time to forecast a future engine demand level for the electrolytic reactor.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747